Citation Nr: 1734625	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for paroxysmal atrial fibrillation (claimed as heart condition).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to March 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In September 2014, the Board remanded the case to the RO for further development and adjudicative action.  Subsequently, the Veteran requested a hearing before a member of the Board.  The Board remanded the case again in February 2017 to provide the Veteran a hearing before a member of the Board.

In April 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran asserts entitlement to benefits for a qualifying additional disability due to treatment by VA for right knee surgery in October 2004, or subsequent VA care.  Compensation under the provisions of 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service connected.  A disability is a qualifying additional disability if (1) the disability was not the result of the veteran's willful misconduct; (2) was caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by VA either by a VA employee or in a VA facility; and (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  In determining whether a veteran sustained additional disability, VA compares his or her condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b).

Thus, a threshold question to the Veteran's § 1151 claim is whether the Veteran sustained additional disability as a result of VA treatment.  The Veteran asserts that he did.  An October 2014 VA examiner found that he did not.  The VA examiner opined that the Veteran did not incur additional disability as a result of October 2004 knee surgery, including anesthesia care.  The VA examiner also opined that the Veteran's paroxysmal atrial fibrillation was not caused by or aggravated beyond natural progression by the right knee surgical procedure or associated anesthesia.  However, the VA examiner then stated that the Veteran's condition was "unmasked" by the stress and related catecholamine response that occurs during any surgical procedure.  This language suggests that some aspect of the Veteran's previously undiagnosed paroxysmal atrial fibrillation was aggravated beyond the natural progression by the right knee surgery.  Further, the Veteran asserted at the April 2017 hearing that the anesthesia used by VA in the October 2004 surgery caused his atrial fibrillation and that half of the people who experienced atrial fibrillation during surgery will have problems for the rest of their lives.

The Veteran reported that Dr. D.P.M. had cured his atrial fibrillations in 2013, but that he also experiences tachycardia as a result.  He reported that he had ablations in 2014 and 2015 to address this tachycardia.   At the hearing he testified that he would have to continue to have treatment to address his tachycardia and would likely have another ablation in 2017.  A March 2016 letter from Dr. D.P.M. notes that the Veteran's cardiac arrhythmias have proven difficult to control, and that ongoing and long term treatment, including daily medication, cardioversion, and ablation, would likely be needed to maintain freedom from recurrent rhythm disturbances.  Give the inconsistencies in the October 2014 VA examiner's opinion and the subsequent evidence suggesting that the Veteran does have some residual disability, a new opinion is necessary to address whether the Veteran has sustained additional disability as result of VA treatment.  

Finally, the Veteran at the hearing in April 2017 the Veteran asserted that he had not been provided with copies of the operative reports from October 2004.  The file includes copies of an operative report from October 20, 2004, surgery on the Veteran's right knee.  However, that operative report does not mention an atrial fibrillation or other cardiac irregularity.  The Veteran testified that during his surgery he went into atrial fibrillation and that a cardiologist had to treat him during the surgery so that the surgery could continue.  A cardiologist's report from October 20, 2004 indicates that he saw the Veteran due to irregular heart rhythm following arthroscopic knee surgery.  Thus, it appears that records of the Veteran's atrial fibrillation during surgery and any immediate treatment may be missing.

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain and associate with the Veteran's file any missing records of the Veteran's right knee surgery in October 2004.  The AOJ should specifically attempt to obtain any cardiologist's report or medical record that documents the Veteran's atrial fibrillation during surgery.  If the AOJ is unable to obtain these records, the AOJ must make a formal finding to that effect.  

2.  After the above development has been completed, schedule the Veteran for a VA examination by a cardiologist or an examiner with the appropriate expertise to assess any additional disabilities due to, caused by, or aggravated during the Veteran's October 2004 right knee surgery.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner in conjunction with this request.  The examiner should specifically note review of the October 2004 operations report, the anesthesiologist statement of March 2011, the October 2014 VA examination report, letters from Dr. D.P.M. of March 2016 and April 2017, and the April 2017 hearing transcript.  

The examiner should specifically address the following questions: 

a)  Does the Veteran have an additional disability that was caused by hospital care, medical or surgical treatment, or examination either by a VA employee or in a VA facility pursuant to his right knee surgery in October 2004, or subsequent VA treatment for any resulting conditions?  The Board notes that the examiner should evaluate whether the Veteran has a current additional disability and specifically address the Veteran's hearing testimony and Dr. D.P.M.'s March 2016 letter that indicate the Veteran has an additional disability.  The examiner should also compare the Veteran's symptoms and disability prior to October 2004 and during the period on appeal, which begins July 2010.  

IF AND ONLY IF THE VETERAN HAS ADDITIONAL DISABILITY, THE VA EXAMINER SHOULD ANSWER THE FOLLOWING QUESTIONS:

b)  Is it at least as likely as not that any additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA administering treatment?

c)  If the Veteran incurred an additional disability as a result of VA medical care, but such disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, was the disability at least as likely as not the result of an event that was not reasonably foreseeable?  Essentially, the Board is asking if a reasonable health care provider would have considered the additional disability to be an ordinary risk of a right total hip arthroplasty.  

The examiner should provide a complete rationale for all opinions rendered.  The examiner should specifically discuss the pertinent evidence of record, to include the Veteran's assertions described in this remand.  If the examiner finds that he or she cannot provide any opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed, readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

